Judgment unanimously affirmed, with costs. Memorandum: The record amply supports the Trial Judge’s finding that there was an oral modification of the contract and that claimant’s performance of the overtime work under circumstances not required by the original contract was sufficient consideration for the modification. The Authority’s contention that because of the contract provision requiring any change of the terms of the contract to be in writing the oral modification was nugatory is without merit (Beatty v. Guggenheim, Exploration Co., 225 N. Y. *692380, 387; Amadeus, Inc. v. State of New York, 36 A D 2d 873, app. dsmd. 29 N Y 2d 634; Davis Accoustical Corp. v. National Sur. Corp., 27 A D 2d 624; Alcon v. Kinton Realty, 2 A D 2d 454, 456, mot. for lv. to app. dsmd. 2 N Y 2d 836). (Appeal from judgment of Court of Claims in action for damages for breach, of contract.) Present — Goldman, P. J., Witmer, Houle, Cardamone and Simons, JJ.